LOURIE, Circuit Judge.

ORDER

Victoriano V. Ragados moves for leave to proceed in forma pauperis and submits a Fed. Cir. R. 15(c) statement concerning discrimination. We consider whether we *989should vacate the court’s October 28, 2005 order dismissing Ragados’s petition for review for failure to pay the filing fee and file a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Ragados’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s October 28, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(8) Ragados’s brief is due within 30 days of the date of filing of this order.